PER CURIAM: *
Jerry Robinson, federal inmate # 15972-043, seeks leave to proceed in forma pauperis (IFP) in his appeals from the denial of his motions to compel counsel to surrender his case file and to dismiss the indictment for lack of subject jurisdiction. The appeals are CONSOLIDATED.
Neither of Robinson’s motions fell into a recognized category of post-conviction motions. Consequently, the instant appeals are from the denial of “meaningless, unauthorized motion[s],” and the district court lacked jurisdiction to entertain them. United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Thus we pretermit as moot any ruling on Robinson’s IFP motions.
APPEALS DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.